[Cite as State v. Reed, 2012-Ohio-1788.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

STATE OF OHIO                                        C.A. No.      11CA0013

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
LASHAUN REED                                         WAYNE COUNTY MUNICIPAL COURT
                                                     COUNTY OF WAYNE, OHIO
        Appellant                                    CASE No.   CRB-10-12-01620

                                 DECISION AND JOURNAL ENTRY

Dated: April 23, 2012



        WHITMORE, Presiding Judge.

        {¶1}     Defendant-Appellant, Lashaun Reed, appeals from his conviction in the Wayne

County Municipal Court. This Court dismisses.

                                                 I

        {¶2}     After he refused to leave the residence of Tiara Butler, Reed was arrested for

criminal trespass, a fourth-degree misdemeanor in violation of R.C. 2911.21(A)(1). A bench

trial took place on March 14, 2011, at which Reed appeared with counsel. At the conclusion of

trial, the court found Reed guilty and sentenced him to a $125 fine and costs. The trial court

informed Reed that the bond he posted would be applied to the fees and costs. Accordingly,

Reed’s fine and costs were paid in full on the same day they were imposed.

        {¶3}     Reed now appeals from his conviction and raises two assignments of error for our

review. For ease of analysis, we consolidate the assignments of error.
                                                2


                                                II

                                Assignment of Error Number One

       DEFENDANT-APPELLANT’S CONVICTION FOR CRIMINAL TRESPASS
       WAS NOT SUPPORTED BY SUFFICIENT EVIDENCE.

                               Assignment of Error Number Two

       DEFENDANT-APPELLANT’S CONVICTION FOR CRIMINAL TRESPASS
       WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶4}    In his assignments of error, Reed argues that his criminal trespassing conviction is

based on insufficient evidence and is against the manifest weight of the evidence. We do not

address the merits of his arguments, however, as Reed’s appeal is moot.

       Where a defendant, convicted of a [misdemeanor] offense, has voluntarily paid
       the fine or completed the sentence for that offense, an appeal is moot when no
       evidence is offered from which an inference can be drawn that the defendant will
       suffer some collateral disability or loss of civil rights from such judgment or
       conviction.

State v. Wilson, 41 Ohio St.2d 236 (1975), syllabus. “A collateral disability is an adverse legal

consequence of a conviction or judgment that survives despite the court’s sentence having been

satisfied or served.” In re S.J.K., 114 Ohio St.3d 23, 2007-Ohio-2621, ¶ 10. The satisfaction of

a sentence through the payment of the fine imposed will moot any appeal from that sentence

unless a misdemeanant seeks a stay of execution of sentence or otherwise “objectively

demonstrates” that he or she did not voluntarily satisfy the sentence. Cleveland Hts. v. Lewis,

129 Ohio St.3d 389, 2011-Ohio-2673, ¶ 23.

       The completion of a sentence is not voluntary and will not moot an appeal if the
       circumstances surrounding it demonstrate that the appellant neither acquiesced in
       the judgment nor abandoned the right to appellate review, that the appellant has a
       substantial stake in the judgment of conviction, and that there is subject matter for
       the appellate court to decide.

Id. at ¶ 26. If the appeal is moot, however, an appellate court is obligated to dismiss it as such.

State v. Berndt, 29 Ohio St.3d 3 (1987), syllabus.
                                                 3


       {¶5}    The trial court here only sentenced Reed to a fine and costs. As noted above,

Reed’s fine and costs were paid the same day the court imposed his sentence. Although the fine

and costs were paid from the bond Reed posted, the trial court notified Reed at the trial, before

journalizing his sentence, that the fine would be paid in that manner. Reed did not raise any

objection. He also never requested a stay of the execution of the sentence and never indicated

his intention to appeal this matter before his fine and costs were paid. Moreover, “[t]he record in

this case nowhere suggests that [Reed] contended at the time of trial, or at any stage of the

appellate proceedings, that the payment of the fine and costs would result in any collateral

disability which would in any manner affect his civil rights.” Wilson at 237. See also Berndt at

4-5 (concluding that appeal was moot where the defendant failed to point out evidence of a

collateral disability or loss of a civil right in the record and he directed his brief solely at the

underlying merits rather than any assertion of disability). Because Reed satisfied his sentence,

and the record does not contain any allegation of some collateral disability or loss of Reed’s civil

rights as a result of his criminal trespass conviction, Reed’s appeal is moot. State v. Henry, 9th

Dist. No. 25479, 2011-Ohio-3566, ¶ 16-17; State v. Pedraza, 9th Dist. No. 09CA009706, 2010-

Ohio-4284, ¶ 25; State v. Miller, 9th Dist. No. 23240, 2007-Ohio-370, ¶ 17-19. The appeal,

therefore, is dismissed. In re B.G., 9th Dist. No. 24428, 2009-Ohio-1493, ¶ 11-13; Minney v.

Caltrider, 9th Dist. No. 03CA008405, 2004-Ohio-4320, ¶ 8-11 (both dismissing appeal as moot

after voluntary satisfaction of judgment).

                                                III

       {¶6}    As Reed’s assignments of error are moot, this appeal is hereby dismissed.

                                                                                 Appeal dismissed.
                                                4




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    BETH WHITMORE
                                                    FOR THE COURT



MOORE, J.
CARR, J.
CONCUR.


APPEARANCES:

BRIAN L. SUMMERS, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and LATECIA E. WILES, Assistant Prosecuting
Attorney, for Appellee.